United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.I., Appellant
and
U.S. POSTAL SERVICE, AIRPORT MAIL
FACILITY, Baltimore, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
J. Steven Huffines, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1048
Issued: February 16, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 12, 2008 appellant, through counsel, filed an appeal of a December 9, 2008
merit decision of the Office of Workers’ Compensation Programs regarding a schedule award for
his left lower extremity impairment. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this claim.
ISSUE
The issue is whether appellant has more than a 17 percent impairment of the left lower
extremity, for which he received a schedule award.
FACTUAL HISTORY
On June 24, 2003 appellant, then a 48-year-old mail handler, filed a traumatic injury
claim alleging that on that date he sprained his left ankle when it got caught in a general purpose
mail container webbing and he fell to the ground. The Office accepted the claim for a left ankle
fracture.

In a progress note dated December 16, 2004, Dr. E.C. Fulton, an attending Boardcertified orthopedic surgeon, reported mild-to-moderate ankle swelling on the lateral side with
tenderness and palpable crepitus on passive motion. He noted that appellant continued to have
complaints of pain which limited his left ankle activity and that the ankle occasionally gives out
on him. Range of motion included full dorsiflexion, 20 degree plantar flexion, 10 degrees
inversion and 10 degrees eversion. Using the fifth edition of the American Medical Association,
Guides to the Evaluation of Permanent Impairment (1991), Dr. Fulton found a 17 percent
impairment of the left lower extremity using Table 17-5,1 page 529 for decreased range of
motion; a 10 percent left lower extremity impairment for decreased plantar flexion using Table
17-11, page 537; a 3 percent left lower extremity impairment for loss of eversion using Table 1712, page 537; and a 10 percent impairment due to pain, loss of endurance and weakness. In
concluding, he determined appellant had a total 40 percent left lower extremity impairment.
On December 12, 2007 and February 6, 2008 appellant filed a claim for a schedule
award.
In a March 14, 2008 report, Dr. Robert W. Macht, a treating Board-certified surgeon,
diagnosed a left ankle fracture. Appellant related complaints of moderate-to-severe left ankle
pain, that his ankle swells, gives way and feels weak. A review of x-ray interpretations revealed
left ankle accessory ossification of the lateral malleolus center inferior. Range of motion for the
left ankle included 20 degrees flexion, 5 degrees extension, 5 degrees eversion and 20 degrees
inversion. A physical examination revealed that left ankle was two centimeters larger than the
right ankle, no atrophy, a normal gait and “[m]ild weakness in all planes.” Using the A.M.A.,
Guides, Dr. Macht determined appellant had a total 55 percent left lower extremity impairment.
Using Tables 17-11, page 537 and 17-12, page 537, he found appellant had a 10 percent left foot
impairment for loss of flexion (Table 17-11), a 10 percent left foot impairment for loss of
extension (Table 17-11), a 3 percent foot impairment for inversion and a 3 percent foot
impairment for eversion (Table 17-12), which resulted in a 26 percent left foot impairment.
Dr. Macht, using Table 17-8, page 532, determined that appellant had a 55 percent left foot
impairment based on a Grade 4 weakness of his ankle in all planes. Using Table 17-37, page
552, he concluded that appellant had a 14 percent left foot impairment due to medial and lateral
plantar nerve sensory impairment.2 Dr. Macht determined that appellant had 36 percent left foot
impairment for sensation loss and range of motion loss by combining the 26 percent loss of
motion with the 14 percent sensation loss. In concluding, he opined:
“Therefore, based on the range of motion and sensation loss models, there is a 36
percent permanent partial impairment of his left foot and based on the weakness
model alone, there is a 55 percent permanent partial impairment of his left foot.”
In an April 2, 2008 report, Dr. Arnold T. Berman, a Board-certified orthopedic surgeon
and Office medical adviser, reviewed Dr. Macht’s March 14, 2008 report and determined that
appellant had a 17 percent left lower extremity impairment using the fifth edition of the A.M.A.,
1

This table is used to determine lower limb impairment due to gait derangement.

2

Table 17-37, page 552 shows seven percent foot impairment for medial plantar nerve deficits and seven percent
foot impairment for lateral plantar nerve deficits.

2

Guides. Using Table 17-11, he noted appellant had a seven percent impairment of the left lower
extremity for 20 degrees left ankle flexion and 7 percent impairment for 5 degrees left ankle
extension. Using Table 17-12 Dr. Berman noted 2 percent impairment for 5 degrees left ankle
eversion and a 2 percent impairment for 20 degrees left ankle inversion, resulting in a total 17
percent impairment using the Combined Values Chart, page 604. He determined that appellant
was not entitled to an impairment rating for left ankle weakness as no atrophy was found and
appellant had a normal gait. Lastly, Dr. Berman noted that the A.M.A., Guides at section 16.8,
page 508 precluded adding decreased strength and painful conditions or decreased motion
together. He also noted there was no evidence supporting any sensory loss of the lateral and
medial plantar nerves.
By decision dated April 8, 2008, the Office issued an award for a 17 percent left lower
extremity impairment. The award ran from March 14, 2008 to February 19, 2009. The Office
calculated appellant’s weekly pay based upon a 2/3 compensation rate.
In a letter dated April 21, 2008, appellant’s counsel noted that the Office incorrectly
calculated appellant’s pay rate as he is married and is entitled to the 75 percent rate. He also
requested information on receiving the schedule award in a lump sum.
On April 28, 2008 the Office issued an amended schedule award for a 17 percent left
lower extremity impairment using a 75 percent compensation rate.
On May 2, 2008 appellant’s counsel requested a hearing before an Office hearing
representative regarding the calculation of the schedule award, which was held on
October 29, 2008. Appellant contended that he was entitled to a 55 percent impairment for the
left lower extremity and not the 17 percent impairment he was awarded.
In a letter dated June 19, 2008, appellant’s counsel submitted a May 1, 2008 report from
Dr. Macht and contended that the Office medical adviser incorrectly used the A.M.A., Guides
when he calculated appellant’s impairment rating. Appellant also argued that the Office should
have referred appellant for an impartial medical examination due to the conflict in the medical
opinion evidence. On June 27, 2008 the Office received a May 1, 2008 letter from Dr. Macht
who noted that section 16.8A, page 508 refers to the upper extremities and is not relevant to the
calculation of schedule awards for the lower extremity. Dr. Macht stated that there is a table for
the lower extremity regarding combination of evaluation methods and that Dr. Berman
incorrectly quoted page 508.
By decision dated November 18, 2008, the Office hearing representative remanded the
case to the Office medical adviser for further development of the evidence based upon
Dr. Macht’s May 1, 2008 report.
In a December 1, 2008 report, Dr. Berman reviewed Dr. Macht’s May 1, 2008 report and
reiterated his opinion that appellant was not entitled to more than 17 percent impairment for his
left lower extremity. The Office medical adviser disagreed with the 26 percent impairment that
Dr. Macht found for left foot weakness as he opined that “this is not an acceptable test” and no

3

weakness would be found based upon a normal gait and no atrophy. As to sensory loss and
tarsal tunnel syndrome, Dr. Berman reported the following:
“The issue of sensory loss findings is not anticipated with the lateral malleolus
fracture that was treated non-operative. There is a further explanation of my
previously submitted memorandum of [April] 2[, 20]08, and it is recognized that
if the claimant underwent open reduction and internal fixation with a plate and
screws or other device, then it could be anticipated that there could be a sensory
nerve loss as a result of the surgical exposure.
“However, tarsal tunnel syndrome is not the accepted complication of a minor
nonoperatively treated lateral malleolus fracture. Unless there were sensory
abnormalities noted in the treating physician’s clinical notes that were noted
contemporaneously with the treatment program, I would not accept a finding of
sensory loss and tarsal tunnel syndrome in this clinical situation. On a clinical
basis, it does not occur typically.”
By decision dated December 9, 2008, the Office found the evidence insufficient to
warrant including a 26 percent left lower extremity impairment for weakness of the left foot.3 In
reaching this determination, the Office found the report of the Office medical adviser,
Dr. Berman, constituted the weight of the evidence.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act4 and its
implementing regulations5 set forth the number of weeks of compensation to be paid for
permanent loss, or loss of use of the members of the body listed in the schedule. Where the loss
of use is less than 100 percent, the amount of compensation is paid in proportion to the
percentage of loss of use.6 However, neither the Act nor the regulations specify the manner in
which the percentage of impairment shall be determined. For consistent results and to ensure
equal justice for all claimants, the Office adopted the A.M.A., Guides as a standard for
determining the percentage of impairment and the Board has concurred in such adoption.7
FECA Bulletin No. 01-5 provides that, in making an impairment rating for the lower
extremities, different evaluation methods cannot be used in combination. For example, arthritis
3

The Board notes that following the December 9, 2008 decision, the Office received additional evidence. In
addition appellant submitted additional evidence with his appeal. However, the Board may not consider new
evidence on appeal. See 20 C.F.R. § 501.2(c); J.T., 59 ECAB ___ (Docket No. 07-1898, issued January 7, 2008);
G.G., 58 ECAB 389 (2007). Donald R. Gervasi, 57 ECAB 281 (2005); Rosemary A. Kayes, 54 ECAB 373 (2003).
4

5 U.S.C. §§ 8101-8193; see 5 U.S.C. § 8107(c).

5

20 C.F.R. § 10.404.

6

Id. at § 8107(c)(19).

7

Id. at § 10.404; see I.F., 60 ECAB ___ (Docket No. 08-2321, issued May 21, 2009); A.A., 59 ECAB ___
(Docket No. 08-951, issued September 22, 2008).

4

impairments obtained from Table 17-31 cannot be combined with impairment determinations
based on gait derangement (Table 17-5); muscle atrophy (Table 17-6); muscle strength (Tables
17-7 and 17-8) or range of motion loss (section 17.2f). Before finalizing any physical
impairment calculation, the Office medical adviser is to verify the appropriateness of the
combination of evaluation methods with that listed in Table 17-2, the cross-usage chart.8
ANALYSIS
The Office accepted the claim for left ankle facture. The issue to be resolved is whether
appellant has established that he is entitled to greater than 17 percent left lower extremity
impairment, for which he received a schedule award. On appeal appellant contends the evidence
establishes that he is entitled to a 55 percent left lower extremity impairment for muscle
weakness. Appellant’s counsel also argues that there is an unresolved conflict in the medical
opinion evidence. For the reasons discussed below, the Board finds that there is no conflict in
the medical opinion evidence and that appellant is not entitled to a 55 percent left lower
extremity impairment for muscle weakness.
In a December 16, 2004 report, Dr. Fulton, an attending Board-certified orthopedic
surgeon concluded that appellant had a total 40 percent left lower extremity impairment. In
reaching this determination, he found a 17 percent impairment of the left lower extremity using
Table 17-5, page 529; a 10 percent left lower extremity impairment for decreased plantar flexion
using Table 17-11, page 532; a 3 percent left lower extremity impairment for loss of eversion
using Table 17-12, page 532; and a 10 percent impairment due to pain, loss of endurance and
weakness. However, Dr. Fulton did not offer any description of appellant’s pain or weakness in
support of his conclusion or provide the table he used to determine appellant had 10 percent
impairment for pain, weakness and loss of endurance. He also did not provide the figures or
otherwise explain how he applied the A.M.A., Guides in reaching his conclusion beyond noting
the tables he utilized in calculating appellant’s impairment rating. It is well established that,
when the attending physician fails to provide an estimate of impairment conforming to the
A.M.A., Guides, his opinion is of diminished probative value in establishing the degree of any
permanent impairment and the Office may rely on the opinion of its medical adviser to apply the
A.M.A., Guides to the findings reported by the attending physician.9
On March 14, 2008 Dr. Macht, a treating Board-certified surgeon, concluded that
appellant had a total 55 percent left foot impairment using Table 17-8, page 532 based on his
classification of appellant’s ankle impairment as a Grade 4. However, he did not offer any
description of appellant’s pain or weakness in support of his conclusion. Dr. Macht also did
provide the figures or otherwise explain how he applied the A.M.A., Guides in reaching his
conclusion beyond noting he used Table 17-8 to find a total 55 percent left foot impairment. As
noted above, it is well established that, when the attending physician fails to provide an estimate
of impairment conforming to the A.M.A., Guides, his opinion is of diminished probative value in
establishing the degree of any permanent impairment and the Office may rely on the opinion of

8

See FECA Bulletin No. 01-5 (issued January 29, 2001); see also A.M.A., Guides 526, Table 17-2 (5th ed. 2001).

9

J.Q., 59 ECAB ___ (Docket No. 06-2152, issued March 5, 2008); Linda Beale, 57 ECAB 429 (2006).

5

its medical adviser to apply the A.M.A., Guides to the findings reported by the attending
physician.10
Dr. Berman, a Board-certified orthopedic surgeon and Office medical adviser, correctly
correlated Dr. Macht’s findings when he determined appellant had a 17 percent left lower
extremity impairment using the fifth edition of the A.M.A., Guides. He determined to base his
impairment rating upon appellant’s loss of range of ankle motion. Using Table 17-11, page 537
Dr. Berman determined appellant had a seven percent left lower extremity impairment for 20
degrees ankle, flexion, a seven percent left lower extremity impairment for 5 degrees ankle
extension, a two percent left lower extremity impairment for 5 degrees ankle eversion and a two
percent left lower extremity impairment for 20 degrees ankle inversion. He added the
percentages of impairment from the same tables: 7 plus 7 to get 14 percent for ankle motion
impairment estimates; and 2 percent plus 2 percent for 4 percent for hind foot impairment
estimates. Dr. Berman used the Combined Values Chart, page 604, to compute a 17 percent
impairment of the left lower extremity. He related that appellant was not entitled to an
impairment rating for left ankle weakness as no atrophy was found and he had a normal gait.
The Office medical adviser also found no evidence supporting any sensory loss of the lateral and
medial plantar nerves and, thus, the use of Table 17-37, page 552 was not appropriate.
In a supplemental December 1, 2008 report, Dr. Berman disagreed with the 26 percent
impairment that Dr. Macht found for left foot weakness using Tables 17-11, 17-12 and 17-37. In
support of his opinion, he related that “this is not an acceptable test” and no weakness would be
found based upon a normal gait and no atrophy. As to sensory loss and tarsal tunnel syndrome,
Dr. Berman concluded the objective evidence failed to support that appellant had tarsal tunnel
syndrome or sensory loss. He reiterated his opinion that appellant had only a 17 percent left
lower extremity impairment.
The Board finds that Dr. Berman, the Office medical adviser, properly applied the
A.M.A., Guides to the findings of Dr. Macht in calculating an impairment rating of a 17 percent
left lower extremity permanent impairment. There is no other evidence of record, conforming to
the A.M.A., Guides, indicating that appellant has any greater impairment
CONCLUSION
The Board finds that appellant has no more than a 17 percent left lower extremity
impairment.

10

Id.

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 9, 2008 is affirmed.
Issued: February 16, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

